Citation Nr: 1232721	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right tibia and fibula fracture.  

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected residuals of a right tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Subsequently, the Board remanded this matter for further development in decisions dated in July 2009, December 2010, and September 2011.  

The Veteran testified before the undersigned Veterans Law Judge during a hearing at the RO in March 2011.  There was also a Board hearing in September 2008 before a Veterans Law Judge who no longer is employed by the Board.  Transcripts of the September 2008 and March 2011 Board hearings are associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's residuals of a right tibia and fibula fracture results in marked limited range of motion of the right ankle due peroneal tendonitis; however, malunion of the tibia and fibula and ankylosis of the ankle is not shown.  

2.  A separate and distinct disability of the right foot has not been demonstrated at any time during the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for residuals of a right tibia and fibula fracture (peroneal tendonitis of the right ankle) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5262, 5271 (2011).  

2.  A right foot disability is not the result of an injury incurred in or aggravated by service, or else proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2005, April 2006, August 2008, and July 2009 of the criteria for establishing higher ratings for his right leg disability and for establishing service connection for a right foot disability, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the correspondence dated in April 2006, August 2008, and July 2009.  These letters, accordingly, addressed all notice elements.  Nothing more was required. 

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and the Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a June 2012 SSOC.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained service treatment records and the Veteran has submitted written statements discussing his contentions and private treatment records.  He was also provided an opportunity to set forth his contentions during a September 2008 Board hearing as well as the hearing before the undersigned in March 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

As a result of the Board's September 2011 remand, the RO scheduled a VA examination of both the Veteran's right ankle and his right foot in October 2011.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to both of the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate both his service-connected disability under applicable rating criteria and his claimed secondary service connection claim regarding the right foot.  Any deficiency or inadequacy in the October 2011 VA examination will not prejudice the Veteran in the adjudication of his claims.  Therefore, available records and medical evidence have been obtained in order to make an adequate determination as to each claim.  

Some discussion of the Veteran's hearings finally is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at both the August 2008 and March 2011 Travel Board hearings.  Information was elicited from the Veteran concerning the nature and severity of his right lower extremity disability.  He was questioned with respect to his symptoms as well as functional impairment.  As a direct result of this testimony, VA examinations were conducted.

In light of the above, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings- Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Right Ankle

Historically, in a September 1993 rating action, the Veteran was granted service connection for residuals of a right tibia and fibula fracture.  He was assigned a 10 percent disability rating under Diagnostic Code 5262, effective December 23, 1992.  In October 2005, the Veteran filed his current claim for an increased rating.  He contends on appeal that his service-connected residuals of a right tibia and fibula fracture are more severe than the currently assigned 10 percent disability rating.  

Under the provisions of Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability merits a 10 percent rating.  Such malunion with moderate knee or ankle disability is needed for a 20 percent rating.  A 30 percent rating requires such malunion with marked knee or ankle disability.  The maximum rating of 40 percent is mandated for nonunion of the tibia and fibula with loose motion and requiring a brace.  

However, the October 2011 VA examiner found that the former distal fibula fracture has totally healed and was essentially asymptomatic.  He determined that the remaining residual of the Veteran's service-connected right leg disability was not related to the bone but due to the peroneal tendonitis of the right ankle, which was brought on by the distal fibula fracture.  

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Pursuant to Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent rating.  The maximum 20 percent rating is for marked limited motion of the ankle.  

Normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Several other ankle disability diagnostic codes under 38 C.F.R. § 4.71a are potentially applicable, however.  They include: Diagnostic Code 5270 for ankylosis of the ankle, Diagnostic Code 5272 for ankylosis of the subastragalar or tarsal joint, Diagnostic Code 5273 for malunion of the os calcis or astragalus, Diagnostic Code 5274 for when an astragalectomy operation has been performed, and Diagnostic Code 5284 for other foot injuries.  

The words "slight," "moderate," "marked," and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.  

The Veteran underwent a VA examination in December 2005.  The Veteran told the examiner that he was able to stand and walk for long periods of time without any problems at his job at Intel, where microchips were fabricated.  He was able to do his activities of daily living, and was able to ride a bicycle, but reported chronic pain in his right ankle and lost range of motion.  He also believed he had lost strength in the ankle.  He denied any swelling.  The Veteran also claimed that his right ankle caused him loss of range of motion and ached with repetitive abuse, but there was no mechanical locking, clicking, instability, popping, swelling, deformity, or discolorations.  The Veteran reported that he was unlimited by his right ankle.  

On examination, range of motion showed 10 degrees of dorsiflexion and 45 degrees of plantar flexion both actively and passively.  He experienced pain with eversion of the foot and ankle.  Muscle strength of dorsiflexion, plantar flexion, inversion and eversion were all normal.  There also was no swelling, deformity, or discoloration of the right ankle.  X-ray studies showed a well-healed distal fibula fracture in anatomic alignment and no degenerative changes to the right ankle.  Assessment was a healed right distal fibular fracture.  The VA examiner opined that it was within reason to believe that the Veteran would lose between 0 to 5 degrees of range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  However, in the examination room, the Veteran did not show any additional loss of range of motion after repetitively moving the ankle back and forth.  

During his September 2008 Board hearing, the Veteran testified that he lost muscle control in his right leg after an inservice motorcycle accident and had to re-teach the right leg to walk and support body weight.  He was not using the right ankle at the time, not bending it, and said that the right ankle had never really recovered.  He also testified that he underwent physical therapy for six months to stretch his ankle tendons and improve the range of motion of his right ankle.  He said that he still had problems, such as arising from a sitting position stiff and sore.  He denied that the right ankle gave way, but noted that it was weak and limited his function.  He said that he limped all the time.  The Veteran also testified that going up and down stairs was difficult, and that he did not run or do any physical activities such as workouts.  He also denied taking any medications for his ankle pain.  (See transcript at pp. 19-22.)  

According to a November 2008 private consultation, the Veteran complained of pain over the anterior aspect of the right ankle since service and was on his feet the majority of his time at work.  He denied catching, locking, significant swelling, or instability of the ankle and reported his pain was not limiting but irritating.  On examination, the ankle appeared without swelling or effusion.  Full range of motion was noted, although he was tender to palpation over the anterior talofibular ligament mildly and over the anterior joint line.  X-ray studies of the right ankle showed changes consistent with a previous old distal fibula fracture proximal to the syndesmosis which had healed nicely.  There was no mortise widening or degenerative changes around the ankle.  Diagnosis was chronic right ankle pain secondary to bony and soft tissue injuries sustained after his inservice fibula fracture.  

According to the Veteran's August 2009 typewritten personal statement of health, he had pain upon standing and walking from the little toe of his right foot up through the ankle to the calf.  He reported that this affected his job as he was required to walk a lot as part of his job description.  

The Veteran underwent a VA examination in December 2009.  The examiner noted that although the Veteran was listed with a right tibia fibula fracture he really had a right distal fibular fracture diagnosed in service.  It was noted that the Veteran complained of pain across the ankle, a 5 or 6 on a pain scale of 10, which would flare up higher than that on a daily basis.  The pain was noted to go across the lateral ankle into the lateral foot and the lateral aspect of the lower leg.  It was also noted that in the past the Veteran had gone through extensive physical therapy for this condition, but now had no further treatment for it.  The December 2009 VA examiner noted loss of range of motion, strength, and endurance across the ankle, but no instability.  The Veteran did not use a brace or any other assistive devices.  He could no longer run or play sports.  He used to ride a bike, but could no longer do this.  While he did a lot of walking at work, he did not admit to missing any work because of his right leg/ankle disorder.  

On examination, range of motion of the right ankle was noted as neutral dorsiflexion to 30 degrees of plantar flexion unchanged with three repetitions.  Some pain was noted with range of motion of the right ankle.  With repetitive activity, the Veteran was likely to have flare-ups or worsening pain, lack of strength and endurance, and could lose another 5 to 10 degrees of global range of motion across the right ankle.  He did not have much tenderness across the ankle and stated that the pain was more during weight bearing.  The right ankle was also noted as stable.  X-ray studies showed a stable right ankle and a healed fracture of the distal fibula.  There was no acute fracture or dislocation seen.  Nor were significant degenerative changes noted.  (These X-ray results were reported in the subsequent March 2011 VA examination.)  Diagnosis was residuals of pain and stiffness across the right ankle status post right distal fibular fracture.  The December 2009 VA examiner opined that the Veteran had chronic problems with his right ankle with loss of motion and that this was likely to worsen as he aged.  

During his March 2011 Board hearing, the Veteran testified that he walked an estimated three to five miles a day as a fabrication technician for Intel.  He walked an area approximately two football fields in length and width and his foot was painful throughout the day.  The Veteran testified that his foot was painful anytime he was weight bearing and that it increased after he stopped and rested.  He also said that he had to walk over uneven surfaces at work, that it was hard to navigate stairs, and the company parking lot was perhaps a half-mile from the office building.  He also testified that on a few occasions he started to lose his balance when he stood up.  He said that he caught himself in time and never fell.  At home he had fallen into the dresser a couple of times while holding his three-year-old because of an instant lack of stability from holding the weight of the child and turning.  The Veteran also said that he no longer did a lot of activities he used to perform, such as sports, snowboarding, and hiking because of the pain from walking.  (See transcript at pp. 7-13).  

The Veteran underwent a VA examination in October 2011.  (The Board notes that the examination was conducted by the December 2009 VA examiner.)  The Veteran complained of pain that ran across the ankle into the lateral aspect of the foot.  The pain ran along the course of the peroneal tendons.  The Veteran estimated the pain as registering daily a 5 or 6 on a scale of 10.  It flared up to an 8 daily with activity, such as walking.  The Veteran told the examiner that he tried to limit walking when he did not have to walk.  He also complained of lack of motion, strength, and endurance and that the right ankle sometimes gave out due to pain.  He did not use any assistive devices to walk.  

On examination, it was noted that the Veteran walked with a limp which favored the right ankle.  He could not walk on his tiptoes because of the pain in his right ankle.  The Veteran told the examiner that he only had pain with weight bearing activities.  

Range of motion of the right ankle measured as follows: plantar flexion to 40 degrees and dorsiflexion to 0 degrees.  There was no objective evidence of painful motion and no additional limitation of range of motion after repetitive testing.  The VA examiner noted functional impairment of the right ankle with contributing factors listed as the following: weakened movement, less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner noted that the Veteran had localized tenderness or pain on palpations of the joint or soft tissue of the right ankle.  

Muscle strength testing for both plantar flexion and dorsiflexion of the right ankle showed normal strength.  Additional testing showed no instability of the right ankle.  It was also noted that the Veteran never had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or an astragalectomy.  

The March 2011 VA examiner opined that the Veteran's distal fibula fracture had healed and that he had peroneal tendonitis of the right ankle due to the distal fibular fracture.  The examiner noted this was the residual symptom from the service-connected fracture and not a separate diagnosis.  This residual symptom was not due to the bone, but to the soft tissue damage to the surrounding tendons from the injury.  The examiner also opined that it was most likely that the Veteran's current peroneal tendonitis was directly related to the service-connected distal fibular fracture.  From a medical standpoint, the examiner stated that the right ankle disorder was a residual of the distal fibula fracture, not something secondary to the distal fibula fracture.  

Based on the foregoing, and considering his complaints of daily pain, the Board finds that the Veteran's residuals of a right tibia and fibula fracture more nearly approximates the criteria for a 20 percent rating based on marked limitation of motion of the right ankle.  All doubt has been placed in the Veteran's favor in assigning this rating.  Under Code 5271, as noted above, moderate limited motion of the ankle warrants a 10 percent rating, or the Veteran's current disability rating, and marked limited motion of the ankle warrants a 20 percent rating.  

Range of motion measurements of the right ankle demonstrated in the December 2005 VA examination were 10 degrees of dorsiflexion and 45 degrees of plantar flexion both actively and passively.  While plantar flexion measured as normal, the dorsiflexion reading here could be described as marked because it represented only the halfway point in the ankle's movement in that direction.  For reasons not readily apparent from the record, full range of motion was then demonstrated during a private consultation in November 2008.  

According to the December 2009 VA examination, dorsiflexion was described as neutral and plantar flexion was to 30 degrees.  In this instance, while dorsiflexion could be described as normal or neutral, plantar flexion could be described as moderate.  However, the examiner noted flare-ups and functional impairment during which the Veteran could lose another 5 to 10 degrees of global range of motion across the right ankle.  This means that both dorsiflexion and plantar flexion could be reduced by another 10 degrees, or to 10 degrees for dorsiflexion and 20 degrees for plantar flexion.  If those measurements were recorded, they would represent only the halfway point in the ankle's movement in either direction and clearly would represent a marked limitation of motion.  

Dorsiflexion measured to 0 degrees and plantar flexion to 40 degrees at the October 2011 VA examination.  While plantar flexion could be said to be definitely minor or slight in this instance, dorsiflexion to 0 degrees shows a marked limitation of motion and essentially no movement in the right ankle in that direction.  

While this evidence of record cannot be described as consistent, especially the November 2008 private measurement of full range of motion in the right ankle, the medical evidence of record does show worsening limitation of motion in the right ankle with marked dorsiflexion at the beginning and the end of the period on appeal.  In addition, considering the Veteran's subjective complaints of daily pain at work, notations by the December 2005 VA examiner and the December 2009 VA examiner that the Veteran would lose additional range of motion with repetitive movement and flare-ups, and the October 2011 VA examiner's documentation of functional impairment of the right ankle, the Board is convinced that the Veteran is entitled to an increase to 20 percent for marked limited motion in this case.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5271.  All doubt has been placed in the Veteran's favor in assigning this rating.  

However, a rating in excess of 20 percent is not warranted.  A 20 percent rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of anklyosis.  

With respect to Diagnostic Codes 5270, 5272, 5273, and 5274, the evidence does not establish that the Veteran's right leg/ankle disability involved ankylosis of the ankle, subastragalar joint, or tarsal joint or malunion of the os calcis or astragalus.  It further does not establish that he underwent an astragalectomy.  Accordingly, these diagnostic codes are inapplicable such that further consideration of them is unnecessary.  

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  As discussed in the previous section, the Board must make a credibility determination.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Moreover, in light of the inconsistencies between the objective medical evidence, the medical opinion, and the Veteran's personal statement, which have been inconsistent, the Board does not find the Veteran to be credible.  Based on the evidence, the Board finds that a compensable rating is not warranted for the disability on appeal.  Thus, evidence of increased right leg/ankle symptomatology has not been established, either through medical evidence or through his statements, for a rating in excess of the 20 percent awarded herein.  

The Board notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making the above determination.  Consideration also has been given to whether staged ratings are required pursuant to Hart, 21 Vet. App. at 505.  It follows that such ratings are not warranted given the above findings and that the preponderance of the evidence supports an increased rating to 20 percent, but no higher, under Diagnostic Code 5271 during the entire period on appeal.  

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 10 percent for residuals of right tibia and fibula fracture is allowed and the Veteran is awarded a 20 percent disability rating, but no higher, for the residual of peroneal tendonitis of the right ankle.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Evidence of record details that the Veteran is employed full time as a technician at Intel where he must do a lot of walking but takes no time off due to this disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The above determination increasing the Veteran's 10 percent rating for his right leg/ankle disability to 20 percent for the period on appeal is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis during this period.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his right leg/ankle disability for the period on appeal.  Further, there has been no showing from the record that the Veteran's right leg/ankle disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above during this timeframe.  As noted above, the Board has recharacterized the applicable diagnostic code at issue because VA examiners have determined that the distal fibula fracture has been fully healed and the only remaining residual of the inservice fracture is the right ankle tendonitis.  His symptoms, which together show his level of disability, are addressed by these criteria.  His evaluation was based on the selected diagnostic code and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the increase from 10 percent to 20 percent adequately describes the nature, extent, and severity of the Veteran's residuals of a right tibia and fibula fracture disability now diagnosed as tendonitis of the right ankle.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional right leg/ankle disability picture during the period on appeal.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point within this period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for this period.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, as noted above, the Veteran's right lower extremity disability had been rated under the diagnostic code for impairment of the tibia and fibula (Diagnostic Code 5262) for more than 10 years.  Service connection for this disability is thereby protected under 38 U.S.C.A. § 1159 (2010).  Thus, the question becomes whether a change in the Diagnostic Code is analogous to severance of service connection. 

In June 2011, both the Court and the Federal Circuit considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011), see also Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011). 

In, Murray, the Veteran had initially been assigned a compensable rating for a left knee disability under the rating code for instability for more than 10 years.  Subsequently, the RO changed the rating code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  The Court determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed despite the application of a new Diagnostic Code. 

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code. The Court affirmed the Board and the Veteran appealed to the Federal Circuit. 

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when the VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code. Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16) , the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id.  at p.p. 7-8.  The Federal Circuit noted that 
§ 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service connected even though the Diagnostic Code may have changed.  Id. at p. 9. 

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159  was to "protect veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id. at p. 10. The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id.  Citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA general counsel ) (noting that it would be "beyond the legislative purpose" to allow a veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability-or the Diagnostic Code associated with it-was a severance of one service connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute." 

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159, because that the Veteran remained service connected for the disability at issue. 

Thus, based on the foregoing, the Federal Circuit held that that service connection for a "disability" is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability. 

The Board recognizes a distinction between Murray and Read in that in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability and that in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms, would fall short of the holding in Read.  Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected. 

In the present case, service connection for the Veteran's right lower extremity disability has remained in effect for more than 10 years and thus is protected under 38 U.S.C.A. § 1159.  Therefore, the Board has considered whether the Diagnostic Code regarding impairment of the tibia and fibula (residuals) would be impermissibly severed in the Board's current decision.  Here, as in Read, the same right lower extremity disability is involved in both the initial RO disability determination labeled as impairment of the tibia and fibula and the present action that focuses on limitation of motion of the ankle.  The Board has not concluded that the Veteran's right lower extremity disability (residuals of a fracture) previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read, that service connection for the right lower extremity disability is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance.  The assignment of a separate 10 percent rating under Diagnostic Code 5262 is neither protected nor warranted.  The 20 percent rating under Diagnostic Code 5271 is sufficient and proper. 

Service Connection - Laws and Regulations 

The Veteran asserts that he suffers from a right foot disorder that was caused or aggravated by his service-connected residuals of a right tibia and fibula fracture.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

The law also provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).  

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  More recently, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), the Federal Circuit held that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Foot

The Board assumed in its September 2011 remand that the Veteran had a right foot disability at the time he filed his claim in October 2005.  Private medical records showed as much.  For example, private podiatry records dated in April 2004 and October 2005 showed a diagnosis of neuralgia of the right foot of unknown etiology while a November 2005 record from the same clinic showed a diagnosis of continued neuralgia of the right foot, of unknown etiology, with peroneus tertius tendonitis of the right foot.  In addition, the Board also noted that service treatment records revealed that the Veteran had sustained a right distal fibula fracture in service in December 1984 and that at that time he had an ecchymotic area over the dorsum of his foot.  

While service connection requires the presence of a current disability, that requirement is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in this case, the preponderance of the evidence shows that the Veteran never had a right foot disability that was separate and distinct from his already service-connected residuals of a right tibia and fibula fracture disorder.  

The October 2011 VA examiner opined that there was no right foot disability.  While he did not explain whether the Veteran previously had a right foot disability, either peroneus tertius tendonitis or neuralgia at the time he filed his claim for service connection in October 2005 and whether such a diagnosed condition had since resolved, the examiner did check the box on the examination form indicating that the Veteran never had a right foot disorder.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While it is undisputed that the Veteran receives disability compensation benefits for service-connected residuals of a right tibia and fibula fracture, the evidence of record does not demonstrate that the Veteran has any currently diagnosed right foot disability.  There is simply no evidence establishing a separate and distinct disability of the right foot since he filed his claim for entitlement to service connection in October 2005.  

The October 2011 report of examination noted that the Veteran has peroneal tendonitis of the right ankle.  The clear implication of the examination report is that the Veteran's diagnosed right foot peroneus tertius tendonitis of 2005 is the same as the peroneal tendonitis of the right ankle diagnosed in 2011.  Moreover, the October 2011 VA examiner explained that the peroneal tendonitis of the right ankle was the remaining residual of the Veteran's inservice distal fibula fracture that has fully healed.  He specifically noted that this was not a separate diagnosis of a foot condition, but part of the soft tissue damage to the surrounding tendons from the inservice injury.  In addition, the VA examiner noted there were no signs or symptoms of a nerve injury or neuralgia.  Thus, there is no separate and distinct disability of the right foot for which service connection can be granted.  



Evidence of record also includes the Veteran's statements and hearing testimony asserting the existence of a right foot disorder as well as a causal connection between his claimed, current right foot disorder and his service-connected residuals of a right tibia and fibula fracture disability.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent and credible to describe his current manifestations of his claimed foot disorder (pain during walking and weight bearing) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran has contended that he has a current right foot disability, the Board finds such statements to lack competency.  The Veteran does not possess the medical expertise to diagnose a separate and distinct disability of the right foot.  The medical opinion of the October 2011 VA examiner underscores the complexity of the medical question involved here and that a lay opinion is insufficient to diagnose a disability of the right foot in this case.  A totality of the evidence also does not show that the Veteran currently suffers from any right foot disorder separate and distinct from right ankle tendonitis, which was rated as a residual of his service-connected right leg disability in the section above.  Thus, the Veteran's lay assertion of a current right foot disability lacks competency in light of the other evidence of record, and is, in fact, outweighed by this evidence.  

For the foregoing reasons, the claim for service connection for a right foot disability, to include as secondary to service-connected residuals of a right tibia and fibula fracture, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The appeal is denied.  


ORDER

Entitlement to a rating of 20 percent for residuals of a right tibia and fibula fracture, now diagnosed as peroneal tendonitis of the right ankle, is granted.  

Entitlement to service connection for a right foot disability, to include as secondary to service-connected residuals of a right tibia and fibula fracture, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


